UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-4416



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARK ASTOR PRICE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-03-326)


Submitted:   May 27, 2005                   Decided:   June 15, 2005


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Robert M.
Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mark Astor Price pled guilty to failure to pay child

support for over two years in the amount of at least $10,000, 18

U.S.C. § 228(a)(3) (2000), and was sentenced to a term of thirteen

months imprisonment.   Price has appealed his sentence, contending

that the ten-level enhancement he received for the amount of loss,

U.S. Sentencing Guidelines Manual § 2B1.1 (2001),1 resulted in a

sentence that exceeded the maximum sentence permissible based on

facts admitted by the defendant, in violation of the rule set out

in Blakely v. Washington, 124 S. Ct. 2531 (2004).   We affirm.

           In United States v. Booker, 125 S. Ct. 738 (2005), the

Supreme Court, applying Blakely, held that the federal sentencing

guidelines, under which courts were required to impose sentencing

enhancements based on facts found by the court by a preponderance

of the evidence, violated the Sixth Amendment because of their

mandatory nature.   Id. at 746, 750 (Stevens, J., opinion of the

Court).   The Court remedied the constitutional violation by making

the guidelines advisory through the removal of two statutory

provisions that had rendered them mandatory.   Id. at 746 (Stevens,

J., opinion of the Court); id. at 756-57 (Breyer, J., opinion of


     1
      The guideline applicable to a violation of 18 U.S.C. § 228 is
USSG § 2J1.1. Application Note 2 to § 2J1.1 directs that, “[f]or
offenses involving the willful failure to pay child support
(violations of 18 U.S.C. § 228), the most analogous guideline is
§ 2B1.1 (Theft, Property Destruction, and Fraud). The amount of
loss is the amount of child support that the defendant willfully
failed to pay.”

                               - 2 -
the Court).     Although Price did not raise a Sixth Amendment

challenge at sentencing, this court has held that a mandatory

enhancement    based   on     judicial     factfinding   supported   by    a

preponderance of the evidence constitutes plain error warranting

correction when the sentence “exceeded the maximum allowed based on

the facts found by the jury alone” or admitted by the defendant and

the record does not disclose what discretionary sentence the

district court would have imposed under an advisory guideline

scheme.    United States v. Hughes, 401 F.3d 540, 547-49 (4th Cir.

2005) (citing United States v. Olano, 507 U.S. 725, 731-32 (1993)).

           Price’s sentence was enhanced by ten levels for a loss of

$187,680.30   under    §    2B1.1(b)(1)(F).      Price   argues   that    the

arrearage of $187,680.30 was not charged in the indictment and that

he did not admit that amount.            He contends that the ten-level

enhancement was therefore a violation of the rule set out in

Blakely.    However, Price did not contest the calculation of the

offense level and agreed at sentencing that his offense level was

correctly calculated based on the amount of child support ordered

in 1994 by the state court.      He thus admitted the fact on which the

enhancement was based.      No Sixth Amendment violation occurred, and




                                   - 3 -
resentencing is not required.2    United States v. Hughes, 401 F.3d

at 547.

            We therefore affirm the sentence imposed by the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




     2
      Price does not contend that the district court erred in
sentencing him by applying the guidelines as a mandatory sentencing
scheme. Nor has he made an attempt to show that the error affected
his substantial rights, i.e., “whether the error that occurred
affected the sentence that was actually imposed.” United States v.
White, 405 F.3d 208, 223 n.10 (4th Cir. 2005) (citing Hughes, 401
F.3d at 551); see also Olano, 507 U.S. at 734-35 (under plain error
test, defendant bears burden of proving that error affected
substantial rights).

                                 - 4 -